—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered March 4, 1997, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.